Exhibit 10.35

APRIA HOLDINGS LLC

26220 Enterprise Court

Lake Forest, CA 92630

December 27, 2012

Daniel E. Greenleaf

4550 E. Perry Parkway

Greenwood Village, CO 80121

Dear Dan:

Reference is made to the Management Unit Subscription Agreements entered into
between you and Apria Holdings LLC, dated as of August 2, 2010 and December 3,
2010, respectively (together, the “Subscription Agreements”). In connection with
the termination of your employment with Apria Healthcare Group Inc. on
November 29, 2012, certain terms of the Subscription Agreements are hereby being
amended. All capitalized terms not defined herein shall have the meaning
ascribed to them in the Subscription Agreements.

1. Equity Awards. Notwithstanding anything to the contrary in the Subscription
Agreements, your initial distributions in respect of each Class B Unit granted
pursuant to the Subscription Agreements shall be foregone and shall instead be
distributed in respect of other Units until such time as the cumulative foregone
distributions in respect of each such Class B Unit equals $0.10 (the “Delayed
Amount Per Class B Unit”). Once the Delayed Amount Per Class B Unit has been
foregone, you shall then be entitled to receive 100% of all subsequent
distributions to holders of Units until you shall have received distributions in
respect of this sentence per Class B Unit equal to the Delayed Amount Per Class
B Unit. Thereafter, you shall be entitled to receive distributions in connection
with each Class B Unit calculated in the same manner as other Class B Units.

2. Call Option; Vesting of Performance-Vesting Units. The Company and Executive
hereby agree (x) to amend the period of the Call Option set forth in
Section 4.2(a)(1) of the Subscription Agreements to apply for a period from
December 1, 2012 to July 15, 2015 and (y) to amend the forfeiture and vesting
terms of the Subscription Agreements to provide that Performance-Vesting Units
shall not be forfeited upon the Termination Date and shall instead remain
eligible to vest if the performance conditions set forth in Schedule I thereto
are satisfied prior to December 31, 2014 (without regard to continued employment
through that date).

3. Counterparts. This letter may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which shall constitute one
and the same agreement. Executed signature pages delivered by facsimile or other
electronic transmission constitute conclusive evidence of your consent to and
agreement with the terms and provisions hereof.

4. Further Assurances. Each party agrees to do all acts and things and to make,
execute and deliver such written instruments, as shall from time to time be
reasonably required to carry out the terms and provisions hereof.

 

1



--------------------------------------------------------------------------------

5. Governing Law. This letter shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed therein.

 

2



--------------------------------------------------------------------------------

If this letter correctly sets forth your understanding and agreement, please so
indicate by signing below on the line provided for your signature and returning
the fully signed copy hereof to the attention of Carol Cogan, Apria Healthcare,
26220 Enterprise Court, Lake Forest, CA 92630.

 

Very truly yours, APRIA HOLDINGS LLC By:  

 

APRIA HEALTHCARE GROUP INC. By:  

 

 

3



--------------------------------------------------------------------------------

Acknowledged and agreed:

 

Daniel E. Greenleaf

 

4